Order filed December 6, 2022.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                             NO. 14-22-00563-CV
                               ____________

                   D & R ENTERPRISE, INC., Appellant

                                      V.

   SCF RC FUNDING IV, LLC; ESSENTIAL PROPERTIES REALTY
    TRUST, LLC (A/K/A) SCF REALTY CAPITAL LLC AND MESA
 FORTUNE, INC.; US ASSETS ACQUISITIONS, LLC D/B/A US ASSETS,
 LLC; US ASSETS, INC.; JEFFEREY LOVE A/K/A JEFF LOVE; DAVID
            FETTNER; AND GREG SEIBERT, Appellees


                  On Appeal from the 152nd District Court
                            Harris County, Texas
                     Trial Court Cause No. 2021-47415


                                   ORDER

      The reporter’s record in this case was due November 28, 2022. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order the official court reporter of the 152nd District Court to file the
record in this appeal within 10 days of the date of this order.


                                   PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.




                                          2